Exhibit 10.37

RELEASE AGREEMENT

I, Robert M. Hershberg, M.D., understand that my employment with Dendreon
Corporation (the “Company”) will terminate effective March 15, 2006. The Company
has agreed that, if I choose to sign this Release Agreement, then the Company
will pay me severance pay in the amount of nine (9) months of base salary and an
amount equal to seventy-five percent (75%) of my target bonus, minus the
standard withholding and deductions, agree to pay me my COBRA premiums for a
period of 18 months from the date of termination or until I am eligible to
receive comparable health benefits from another Employer as they come due, if I
elect COBRA benefits, immediate vesting of all unvested stock options and
restricted stock, and provide me with up to $10,000 of outplacement assistance.
In addition, I understand that the Company will pay me all of my accrued salary
and vacation to which I am entitled by law.

In exchange for the consideration provided to me by this Agreement that I am not
otherwise entitled to receive, I hereby generally and completely release the
Company and its directors, officers, employees, shareholders, partners, agents,
attorneys, predecessors, successors, parent and subsidiary entities, insurers,
affiliates, and assigns from any and all claims, liabilities and obligations,
both known and unknown, that arise out of or are in any way related to events,
acts, conduct, or omissions occurring prior to my signing this Agreement. This
general release includes, but is not limited to: (1) all claims arising out of
or in any way related to my employment with the Company or the termination of
that employment; (2) all claims related to my compensation or benefits from the
Company, including salary, bonuses, commissions, vacation pay, expense
reimbursements, severance pay, fringe benefits, stock, stock options, or any
other ownership interests in the Company; (3) all claims for breach of contract,
wrongful termination, and breach of the implied covenant of good faith and fair
dealing; (4) all tort claims, including claims for fraud, defamation, emotional
distress, and discharge in violation of public policy; and (5) all federal,
state, and local statutory claims, including claims for discrimination,
harassment, retaliation, attorneys’ fees, or other claims arising under the
federal Civil Rights Act of 1964 (as amended), the Civil Rights Act of 1991, the
federal Americans with Disabilities Act of 1990, the Family and Medical Leave
Act of 1933, the Equal Pay Act of 1963, Executive Order 11246, the
Rehabilitation Act of 1973, the Age Discrimination in Employment Act, the Fair
Labor Standards Act, claims arising under the Washington statutes dealing with
employment, and Washington wage and hour statutes.

I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the federal Age Discrimination in Employment Act of
1967, as amended (“ADEA”). I also acknowledge that the consideration given for
the waiver in the above paragraph is in addition to anything of value to which I
was already entitled. I have been advised by this writing, as required by the
ADEA that: (a) my waiver and release do not apply to any claims that may arise
after my signing of this Agreement; (b) I should consult with an attorney prior
to executing this Agreement; (c) I have twenty-one (21) days within which to
consider this Agreement (although I may choose to voluntarily execute this
Agreement earlier); (d) I have seven (7) days following the execution of this
Agreement to revoke it; and (e) this Agreement will not be effective until the
later to occur of (i) the eighth day after this Agreement has been signed both
by me and by the Company and (ii) March 15, 2006 (the “Effective Date”).



--------------------------------------------------------------------------------

In exchange for the consideration provided to me by this Agreement that I may
not otherwise entitled to receive, I further agree that henceforth I will not
disparage or make false or adverse statements about the Company. The Company
will report to me any actions or statements that are attributed to me that the
Company believes are disparaging. If I disparage or make false or adverse
statements about the Company, the Company may take appropriate action for breach
of this Agreement, including seeking temporary or permanent injunctive relief
from a court. The Company agrees that it will not disparage or make false or
adverse statements about me. I will report to the Company any actions or
statements that are attributed to the Company that I believe are disparaging. If
the Company disparages or makes false or adverse statements about me, I may take
appropriate action for breach of this Agreement, including seeking temporary or
permanent injunctive relief from a court.

This Agreement constitutes the complete, final and exclusive embodiment of the
entire agreement between the Company and me with regard to the subject matter
hereof. I am not relying on any promise or representation by the Company that is
not expressly stated herein. In addition, the provisions of Sections 6, 7 and 8
of the Executive Employment Agreement dated October 8, 2004 between the Company
and me shall survive the execution and delivery of this Agreement. This
Agreement may only be modified by a writing signed by both me and a duly
authorized officer of the Company.

I understand that I may consult with an attorney of my own choosing prior to
signing this Agreement. By my signature, I acknowledge that I have carefully
read and fully understand all of the provisions of this Agreement, and that I am
voluntarily entering into this Agreement.

I accept and agree to the terms and conditions stated above:

 

3/21/06

   

/s/ Robert M. Hershberg

Date

   

Robert M. Hershberg, M.D.

3/21/06

   

/s/ Mitchell H. Gold, M.D.

Date

   

Mitchell H. Gold, M.D.

Dendreon Corporation